Citation Nr: 0019314	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-00 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neuropsychiatric 
condition and headache secondary to a pterygium.  

3.  Entitlement to an increased (compensable) evaluation for 
pterygium.  


REPRESENTATION

N. Rodriguez Dones



WITNESSES AT HEARING ON APPEAL

The appellant and friend


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.  

In April 2000, the veteran testified at a hearing at the RO 
before the undersigned, who is a Member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  


FINDINGS OF FACT

1.  The veteran has provided no evidence, lay or medical, to 
demonstrate a respiratory condition in service, thus 
rendering his claim not well grounded.  

2.  The RO denied service connection for a neuropsychiatric 
condition and headache secondary to a pterygium in July 1993.  
The veteran was notified of his appellate rights, but did not 
file a timely notice of disagreement.  

3.  Evidence received since the July 1993 RO decision is so 
significant that it must be considered to decide fairly the 
merits of the appellant's claim.  

4.  The veteran has presented no competent medical evidence 
to show that his service-connected pterygium either caused or 
aggravated a neuropsychiatric condition and headaches.  

5.  No ascertainable residuals of a left eye pterygium, which 
was removed in 1962, have been found on recent examination.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a respiratory 
condition.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  Evidence submitted since the July 1993 decision is new 
and material, and the claim for service connection for a 
neuropsychiatric condition and headache secondary to a 
pterygium is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).  

4.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a 
neuropsychiatric condition and headache secondary to a 
pterygium.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The criteria for a compensable evaluation for pterygium 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.84a, Diagnostic Code 6034 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

An undated service medical record noted that the veteran had 
noticed a black spot in his left eye which had started 
growing about five months before and had steadily become 
larger.  He was found to have a regenerated nevus of the left 
caruncle (melanoma) and a small pterygium of the left eye.  
In June 1954, he was transferred to a United States Army 
Hospital in Nuremberg, Germany, with a diagnosis of tumor of 
the caruncle -- melanoma.  Vision of the left eye was 
determined to be 20/20.  Surgeons performed a resection of 
the conjunctival melanoma and plastic repair of the defect of 
the left eye.  The veteran's separation examination in 
December 1954 noted, inter alia, a chest x-ray read as 
negative, defective vision of the left eye at 20/50, and a 
mild pterygium of the left eye which did not encroach upon 
the cornea.  No other medical problems or physical defects 
pertinent to the above claims were reported. 

In April 1956, the RO granted service condition for 
postoperative melanoma, conjunctiva, left eye, with pterygium 
and impaired vision at an evaluation of 10 percent, effective 
from January 1956.  A VA eye examination in February 1961 
provided diagnoses of nasal pterygium of the left eye and 
refractive error.  Based on this examination, the RO amended 
the veteran's evaluation for his left eye to pterygium of the 
left eye with no impairment of visual acuity and reduced his 
rating to noncompensable.  

In August 1962, a pterygium operation of the left eye was 
performed with good results.  A follow up examination 
revealed that vision in both eyes was 20/20, and the opinion 
was that the operation had been successful, resulting in a 
cure of the condition.  Examination in February 1975 provided 
an impression of chronic conjunctivitis of the left eye post 
excision of recurrent pterygium; and hypermetropia of the 
left eye.  [Hypermetropia is an error of refraction, also 
called farsightedness.  See Dorland's Illustrated Medical 
Dictionary, 27th Edition, W.B. Saunders Company, Harcourt 
Brace Jovanovich, Inc., 795-96 (1988).]  Eye examination in 
May 1979 noted chronic conjunctivitis of both eyes and 
refractive error.  An addendum disclosed that a slit lamp 
examination in September 1979 had been negative.  In April 
1989, a claim for a compensable rating for pterygium of the 
left eye came before the Board, which determined that 
pterygium had not been found on recent examination; loss of 
visual acuity was not within a compensable range; and alleged 
pain in the left eye appeared to be related to 
conjunctivitis, which was not a service-connected condition 
and was not before the Board.  

In July 1991, the veteran requested that his claim for a left 
eye condition be reopened.  VA ophthalmologic consultation in 
September 1991 noted that the veteran's ocular examination 
had been unremarkable.  This physician opined that it was 
most likely that the cause of the veteran's left eye pain was 
sinusitis, for which he was prescribed medication.  In 
October 1991, the veteran complained of right eye pain.  A VA 
ophthalmologist could find no ocular pathology to account for 
ocular pain, noting that the veteran had a history of 
sinusitis and that he might have either neuralgia or referred 
pain from sinusitis.  

In December 1991, the veteran complained of recurrent left 
eye pain, left-sided face pain, and headache at the left side 
of his head.  He was scheduled for further examination.  An 
ophthalmologic examination in December 1991 was unremarkable, 
except for early cataracts.  

A VA neurological examination in July 1992 included 
complaints of an infection in the left eye and headaches of 
the left side of his head involving his left eye and the left 
side of his face.  Severe episodes of pain were accompanied 
by nausea, vomiting, irritability, and nervousness.  
Examination was essentially normal.  The diagnosis was 
headaches of undetermined etiology.  A VA eye examination in 
July 1992 revealed visual acuity of 20/20 in both eyes for 
near vision, and 20/20 in the right eye and 20/30 in the left 
eye for far vision.  A nasal side scleral dellen was noted in 
the left eye.  [A dellen is "a saucer-shaped excavation at 
the periphery of the cornea. . ."  Dorland's Illustrated 
Medical Dictionary, 27th Edition, W.B. Saunders Company, 
Harcourt Brace Jovanovich, Inc., 442.(1988).]  An addendum to 
this examination, dated in March 1993, noted that a review of 
the veteran's claims file disclosed that the veteran had been 
complaining of headaches after the left eye surgery since 
1956.  Considering this, the examiner wrote that he was 
unable to state whether the headaches were directly related 
to the left eye melanoma or to the surgery, nor could he rule 
out the possibility that the headaches were related. 

A VA mental disorders examination in July 1992 noted an Axis 
I diagnosis of dysthymia and an Axis V Global Assessment of 
Functioning of 70.

In July 1993, based upon the above evidence, the RO denied 
service connection for a neuropsychiatric condition and 
headache as a result of pterygium.  

A VA visual examination in March 1994 noted a best corrected 
visual acuity of 20/70 in the right eye and 20/70 in the left 
eye.  Slip lamp examination was within normal limits for both 
eyes.  No corneal scarring was noted.  Mild nuclear sclerotic 
and cortical cataracts were present in both eyes.  The 
impression was pain in the left eye of unknown etiology; no 
apparent ocular cause for pain; ocular health within normal 
limits; cataracts in both eyes consistent with approximately 
20/25 to 20/30 vision; no apparent ocular reason for 20/70 
vision.  All ocular structures were within normal limits, and 
there were no signs of previous pterygium surgery.   

Neurology examination in March 1994 noted complaints of 
frequent headaches for the past 40 years since 1953.  These 
headaches occurred behind the left eye and became worse with 
tension.  The impression was chronic tension headache 
syndrome, without evidence of any significant neurologic 
dysfunction.  The headaches, which were constant, were 
believed to have been probably produced by psychogenic 
factors.  

A VA general medical examination in March 1994 revealed that 
auscultation of the lungs was clear.  Examination of the eyes 
was not performed, but there was no clinical evidence of 
tumor mass on palpation of the left lower lid. 

A VA mental disorders examination in March 1994 noted the 
veteran's claims of having developed a nervous condition 
since his eye surgery during military service.  He complained 
of headache and eye aches.  Following examination, the 
physician provided an impression of major depression with 
psychosis and stated that the veteran's vision problem had 
been affecting him emotionally.  

VA outpatient treatment reports submitted at the veteran's 
hearing in April 2000, with waiver of RO consideration, 
pertain to examination and treatment for varied ailments, 
many unrelated to the issues at bar.  Relevant documents 
include a May 1991 clinical report mentioning that the 
veteran had been treated for persistent cough and providing a 
diagnosis of allergic rhinopharyngitis.  In August 1991, the 
veteran underwent an eye examination, which revealed early 
cataracts and refractive error.  In September 1996, the 
diagnosis was allergic pharyngo-bronchitis.  In January 1997, 
the veteran was again seen for a persistent cough.  In March 
1997, active tuberculosis was to be ruled out.  A chest x-ray 
was negative.  In September 1997, the veteran tested positive 
on a PPD test, but had no evidence of active tuberculosis.  
In October and November 1995, the veteran suffered from 
bronchitis, diagnosed as acute asthmatic bronchitis and right 
lung bronchitis.  A chest x-ray in November 1995 noted no 
definite peripheral infiltrates or other signs of 
abnormality.  In December 1999, he was seen for back pain, 
cough, and fever.  His signs and symptoms were stated to be 
compatible with viral syndrome. 

During his hearing before the undersigned Member of the 
Board, the veteran testified that he had had an operation in 
service in Germany for an eye condition and thereafter had 
suffered many years of pain, headaches, and dizziness due to 
his eyes.  He stated that he currently did not see well and 
was no longer able to read.  As to a respiratory condition, 
he had had to take a lot of antibiotics and was allergic to 
sun and dust, which forced him to breathe through his mouth.  


II.  Legal Analysis

A.  Service Connection for a Respiratory Condition

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).    The 
evidentiary threshold for a well grounded claim is very low.  
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  A 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

The veteran currently has a chronic cough, diagnosed variably 
as viral syndrome, allergic rhinopharyngitis, allergic 
pharyngo-bronchitis, acute asthmatic bronchitis, and right 
lung bronchitis.  There is no evidence that these diagnoses 
constitute the same disease entity.  Taken together, however, 
he evidently does have a current chronic respiratory 
condition.  On the other hand, his service records make no 
mention of a respiratory disorder in service, and his chest 
x-ray upon separation from service was negative.  He has also 
not provided any lay evidence relating to a respiratory 
disorder in service.  Therefore, he has not met the second 
prong of the well-grounded criteria, medical or lay evidence 
of in-service occurrence of a respiratory disorder.  Without 
evidence of such condition during service, this claim cannot 
be well grounded.  

Accordingly, the claim for service connection for a 
respiratory condition is denied.  

B.  New and Material Evidence, Secondary Service Connection  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1999).  

In the instant case, the veteran requested that his claim for 
a left eye condition be reopened in July 1991.  Based on his 
subsequent complaints of recurrent left eye pain, left-sided 
face pain, and headache, the RO characterized the claim as 
service connection for a neuropsychiatric condition and 
headaches as secondary to a pterygium.  The RO denied service 
connection by rating decision dated in July 1993, having 
found that the medical evidence did not demonstrate that the 
neuropsychiatric condition and headaches were due to a 
pterygium. The veteran was notified of that decision that 
same month and was informed of his appellate rights.  Since 
the veteran did not submit a notice of disagreement within 
the above- specified time frame, the decision became final.  

Under governing law and regulations, a claim previously and 
finally disallowed by the RO may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38  C.F.R. § 3.156 (1999).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

On a claim to reopen, a three-step analysis must be conducted 
under section 5108.  Winters v. West, 12 Vet. App. 203, 205-
207 (1999) (en banc).  The first step involves a 
determination as to whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  38 C.F.R. § 3.156(a).  If the Board determines 
that the evidence is new and material, the Board must then 
reopen the claim and determine "whether the claim, as then 
reopened, is well grounded in terms of all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence."  Elkins v. West, 12 Vet. App. 209, 218-219 
(1999) (en banc);  see also Winters, 12 Vet. App. at 106.  If 
the claim is not well grounded, that is the end of the 
matter.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999).  If the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id, quoting Winters, supra; Elkins, supra.  
Following reopening, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Kightly v. Brown, 6 Vet. App. 200, 205 (1994).  

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
veteran a less stringent "new and material" evidence 
threshold to overcome.  

The majority of the evidence submitted relative to headaches 
and an eye disorder since the July 1993 RO decision is new 
and material, in particular the VA visual, neurological, and 
general medical examinations in March 1994.  This evidence is 
so significant to the veteran's claim that it must be 
considered.  Therefore, the claim has been reopened.  

The veteran having submitted new and material evidence with 
respect to this claim, the Board must now determine whether 
it is well grounded in terms of all the evidence in support 
of the claim, generally presuming the credibility of that 
evidence.  Elkins v. West at 218-219.  

This claim is for service connection for a neuropsychiatric 
condition and headache as secondary to a pterygium.  
Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Additional disability resulting from the aggravation of a 
non-service connected condition by a service-connected 
condition is also compensable.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  As is true for all claims, a 
secondary service connection claim must be supported by 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence that a claim is plausible or possible is generally 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
 14, 17 (1993).

To establish that a claim for secondary service connection is 
well grounded, a veteran must present medical evidence of a 
current disability and, credible, i.e. satisfactory, evidence 
that his service-connected disorder caused his current 
disability.  Credible evidence as to causation requires 
competent medical evidence.  Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The veteran has currently been found to have a 
neuropsychiatric disorder and has complained of continual 
headaches since 1991.  Presuming the credibility of the 
veteran's statements as to headaches, he has met the first 
prong of the well-grounded criteria.  The evidence, however, 
fails to demonstrate that the veteran currently has an eye 
disability, other than refractive error and recent cataracts, 
or that his service-connected pterygium caused either a 
neuropsychiatric disorder or headaches.  The VA 
ophthalmologist in March 1994 was unable to find any ocular 
cause for eye pain or headaches, as the veteran's ocular 
health was within normal limits.  He found no evidence of 
previous pterygium surgery and was also unable to explain any 
ocular reason for the veteran's bilateral reduction in visual 
acuity.  The VA general medical examiner was also unable to 
find any clinical evidence of any abnormality of the left 
eyelid.  Although the neurology examiner believed that the 
veteran's headaches were caused by psychogenic factors, he 
did not attribute either of these symptoms to a pterygium or 
any other type of eye disorder.  Only the March 1994 
psychiatrist found that a "vision problem" had affected the 
veteran emotionally.  This individual, however, is not an 
ophthalmologist, and his psychiatric report does not indicate 
that he examined the veteran's eyes.  Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Accordingly, the evidence does 
not provide any plausible evidence that a pterygium or visual 
problems had caused headaches or a neuropsychiatric 
condition.  The claim must, therefore, be denied as not well 
grounded.  


C.  An Increased Rating for a Pterygium

The veteran has presented a well-grounded claim for an higher 
disability evaluation for a pterygium within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a condition 
has become more severe is well grounded where the condition 
was previously service connected and rated and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the prior rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The RO has obtained 
the veteran's service records and VA treatment records; the 
veteran has been afforded medical and psychiatric 
examinations; and he has appeared at a hearing before a 
Member of the Board.  The Board is thus satisfied that all 
relevant and available facts have been properly developed, 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's left eye tumor was removed in 1954 and his left 
eye pterygium in 1962.  There is no evidence that either of 
these conditions regenerated.  Since then, the veteran has 
undergone numerous ophthalmologic examinations.  No physician 
has ever been able to find any residuals of the left eye 
tumor or the left eye pterygium, and no physician has 
attributed left eye pain, facial pain, or headaches to either 
of these currently nonexistent conditions.  

Accordingly, the Board finds that the evidence is against the 
claim for an increased rating for left eye pterygium.  
Although the benefit of the doubt has been considered, since 
there is no approximate balance of positive and negative 
evidence which would permit the application of this doctrine 
in this case.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a respiratory condition is denied.  

Since new and material evidence has been presented to reopen 
a claim for service connection for a neuropsychiatric 
condition and headache secondary to a pterygium, the claim is 
reopened.  

Service connection for a neuropsychiatric condition and 
headache secondary to a pterygium is denied.  

A compensable evaluation for a pterygium is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

